Case 2:20-cv-00076-JRG Document 31-1 Filed 08/31/20 Page 1 of 6 PageID #: 1324




                          UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION



CAPELLA PHOTONICS, INC.,
                                                     Civil Action No. 2:20-cv-00076-JRG
                              Plaintiff

                 v.                                  JURY TRIAL DEMANDED

FUJITSU NETWORK
COMMUNICATIONS, INC.,

                              Defendant.


     DECLARATION OF NATHANIEL T. BROWAND IN SUPPORT OF FUJITSU
     NETWORK COMMUNICATIONS, INC.’S MOTION TO TRANSFER VENUE

       I, Nathaniel T. Browand, hereby declare as follows:

       1. I am an attorney at the law firm of Milbank LLP and am counsel for Defendant

Fujitsu Network Communications, Inc. (“FNC”) in this lawsuit.

       2. I respectfully submit this declaration in support of FNC’s Motion to Transfer Venue

Pursuant to 28 U.S.C. § 1404(a). I declare that the following statements are true to the best of

my knowledge, information, and belief, formed after a reasonable inquiry under the

circumstances.

       3. Attached as Exhibit 1 hereto is a true and correct copy of U.S. Patent No. RE47,905.

       4. Attached as Exhibit 2 hereto is a true and correct copy of U.S. Patent No. RE47,906.

       5. Attached as Exhibit 3 hereto is a true and correct copy of U.S. Patent No. RE42,368.

       6. Attached as Exhibit 4 hereto is a true and correct copy of U.S. Patent No. RE42,678.

       7. Attached as Exhibit 5 hereto is a true and correct copy of Dkt. No. 18-1, entitled

Plaintiff Capella Photonics, Inc.’s Corrected Amended Complaint for Patent Infringement and



                                                                                             35068.00001
Case 2:20-cv-00076-JRG Document 31-1 Filed 08/31/20 Page 2 of 6 PageID #: 1325




Demand for Jury Trial (Mar. 24, 2014), from Capella Photonics, Inc. v. Fujitsu Network

Communications, Inc., Civil Action No. 1:14-cv-20531 (S.D. Fla.).

       8. Attached as Exhibit 6 hereto is a true and correct copy of Dkt. No. 66, entitled Order

Granting Defendants’ Motions to Transfer (July 23, 2014), from Capella Photonics, Inc. v.

Fujitsu Network Communications, Inc., Civil Action No. 14-cv-20531 (S.D. Fla.).

       9. Attached as Exhibit 7 hereto is a true and correct copy of Dkt. No. 172, entitled

Order Granting Cisco’s Motion to Stay Consolidated Cases Pending Inter Partes Review of

Patents-in-Suit (Mar. 3, 2015), from Capella Photonics, Inc. v. Cisco Sys., Inc. et al., Civil

Action No. 14-03348 (N.D. Cal.).

       10. Attached as Exhibit 8 hereto is a true and correct copy of Dkt. No. 219, entitled

Order Denying Plaintiff’s Motion to Stay, Denying Plaintiff’s Motion to Amend Infringement

Contentions, and Denying Defendants’ Motion to Dismiss (Jun. 4, 2019), from Capella

Photonics, Inc. v. Cisco Sys., Inc. et al., Civil Action No. 14-03348 (N.D. Cal.).

       11. Attached as Exhibit 9 hereto is a true and correct copy of Dkt. No. 1, entitled

Complaint for Declaratory Judgment Relief (Mar. 16, 2020), from Cisco Sys., Inc. v. Capella

Photonics, Inc., No. 20-01858 (N.D. Cal.).

       12. Attached as Exhibit 10 hereto is a true and correct copy of Dkt. No. 26, entitled First

Amended Complaint for Declaratory Judgment Relief (June 1, 2020), from Cisco Sys., Inc. v.

Capella Photonics, Inc., No. 20-01858 (N.D. Cal.).

       13. Attached as Exhibit 11 hereto is a true and correct copy of a result webpage of a

search for “Capella Photonics” on the California Secretary of State’s “Business Search” webpage

located at http://businesssearch.sos.ca.gov/, accessed August 25, 2020. Exhibit 11 shows that




                                                -2-
Case 2:20-cv-00076-JRG Document 31-1 Filed 08/31/20 Page 3 of 6 PageID #: 1326




Capella Photonics, Inc. is a Delaware entity, with an address at 1100 La Avenida Street

Mountain View, CA 94043.

       14. Attached as Exhibit 12 hereto is a true and correct copy of Capella’s April 2, 2020

Statement of Information, available as a result webpage of a search for “Capella Photonics” on

the California Secretary of State’s “Business Search” webpage located at

http://businesssearch.sos.ca.gov/, accessed August 3, 2020.

       15. Attached as Exhibit 13 hereto is a true and correct copy of Capella’s Management

Team webpage from January 26, 2013 (most recent date available), archived at archive.org,

available at https://web.archive.org/web/20100218065654/http://www.capellainc.com/

about/management.htm, accessed August 25, 2020. Exhibit 13 lists Capella’s management team

as including: (1) Larry Schwerin (former CEO); (2) Bruce Gray (former President); (3) George

Berberis (former COO); (4) Rafael Torres (former CFO); and (5) Harvey Trop (former VP,

Quality & Reliability).

       16. Attached as Exhibit 14 hereto is a true and correct copy of results of a LexisNexis

Public Records search for the current address of Steve Reale, accessed August 24, 2020.

       17. Attached as Exhibit 15 hereto is a true and correct copy of results of a LexisNexis

Public Records search for the current address of Larry Schwerin, accessed August 24, 2020.

       18. Attached as Exhibit 16 hereto is a true and correct copy of results of a LexisNexis

Public Records search for the current address of Rafael Torres, accessed August 24, 2020.

       19. Attached as Exhibit 17 hereto is a true and correct copy of results of a LexisNexis

Public Records search for the current address of Harvey Trop, accessed August 24, 2020.




                                              -3-
Case 2:20-cv-00076-JRG Document 31-1 Filed 08/31/20 Page 4 of 6 PageID #: 1327




        20. Attached as Exhibit 18 hereto is a true and correct copy of results of a LexisNexis

Public Records search for the current address of Christopher B. Lucas, accessed August 24,

2020.

        21. Attached as Exhibit 19 hereto is a true and correct copy of results of a LexisNexis

Public Records search for the current address of Bruce Gray, accessed August 24, 2020.

        22. Attached as Exhibit 20 hereto is a true and correct copy of results of a LexisNexis

Public Records search for the current address of George Berberis, accessed August 24, 2020.

        23. Attached as Exhibit 21 hereto is a true and correct copy of results of a LexisNexis

Public Records search for the current address of Jeffrey P. Wilde, accessed August 24, 2020.

        24. Attached as Exhibit 22 hereto is a true and correct copy of results of a LexisNexis

Public Records search for the current address of Joseph E. Davis, accessed August 24, 2020.

        25. Attached as Exhibit 23 hereto is a true and correct copy of results of a LexisNexis

Public Records search for the current address of Tai Chen, accessed August 24, 2020.

        26. Attached as Exhibit 24 hereto is a true and correct copy of Plaintiff Capella

Photonics, Inc.’s Initial and Additional Disclosures Pursuant to Paragraphs 1 & 3 of the

Discovery Order, served August 10, 2020, in this lawsuit.

        27. Attached as Exhibit 25 hereto is a true and correct copy of Capella’s Disclosure of

Asserted Claims and Infringement Contentions to Fujitsu Network Communications, Inc., served

July 27, 2020, in this lawsuit.

        28. Attached as Exhibit 26 hereto is a true and correct copy of Fujitsu Network

Communications, Inc.’s Initial and Additional Disclosures, served August 10, 2020, in this

lawsuit.




                                               -4-
Case 2:20-cv-00076-JRG Document 31-1 Filed 08/31/20 Page 5 of 6 PageID #: 1328




       29. Attached as Exhibit 27 hereto is a true and correct copy of a webpage entitled

Contact Us Lumentum Operations LLC, at https://www.lumentum.com/en/company/contact-us,

accessed August 25, 2020. Exhibit 27 states that Lumentum Operations LLC is headquartered in

San Jose, California.

       30. Attached as Exhibit 28 hereto is a true and correct copy of a press release entitled II-

VI Incorporated Expands Compound Semiconductors and Photonic Solutions Platforms with the

Completion of the Finisar Acquisition, at https://www.ii-vi.com/wp-content/uploads/2019/09/

IIVI_FNSR_20190924_Merger_Close_Final.pdf, accessed August 25, 2020. Exhibit 28 states

that Finisar Corporation is headquartered in Sunnyvale, California.

       31. Attached as Exhibit 29 hereto is a true and correct copy of Dkt. No. 48, entitled

Order Granting Plaintiff’s Motion for Judgment on the Pleadings (Aug. 21, 2020), from Cisco

Sys., Inc. v. Capella Photonics, Inc., No. 20-01858 (N.D. Cal.).

       32. Attached as Exhibit 30 hereto are true and correct copies of (1) a webpage showing

the Jurisdiction Map for the United States District Court, Northern District of California

available at http://www.cand.uscourts.gov/jurisdictionmap, accessed August 25, 2020; and (2)

results webpages of searches for “Mountain View”, “Fremont”, “San Jose”, “Sunnyvale”, “Los

Altos”, “Morgan Hill”, “Saratoga”, “El Dorado Hills”, and “Corte Madera” in “California” on

StatsAmerica’s City-to-County Finder webpage located at http://statsamerica.org/

CityCountyFinder/Default.aspx, accessed August 25, 2020. Exhibit 30 states that the following

counties are in the Northern District of California: Alameda, Contra Costa, Del Norte,

Humboldt, Lake, Marin, Mendocino, Monterey, Napa, San Benito, San Francisco, San Mateo,

Santa Clara, Santa Cruz, and Sonoma. Exhibit 30 also shows that Mountain View, Los Altos,




                                               -5-
Case 2:20-cv-00076-JRG Document 31-1 Filed 08/31/20 Page 6 of 6 PageID #: 1329




Morgan Hill, Mountain View, San Jose, Saratoga, and Sunnyvale are in Santa Clara County;

Fremont is in Alameda County; and Corte Madera is in Marin County.



      I declare under penalty of perjury that the foregoing is true and correct.



 Dated: August 31, 2020                              Respectfully submitted,

                                                     /s/ Nathaniel T. Browand
                                                     Nathaniel T. Browand




                               CERTIFICATE OF SERVICE

     I hereby certify that counsel of record who are deemed to have consented to electronic

service are being served with a copy of this document via the Court’s CM/ECF system per Local

Rule CV-5(a)(3) on August 31, 2020.




                                                   By:    /s/ Nathaniel T. Browand
                                                          Nathaniel T. Browand




                                               -6-
